



Exhibit 10.3


FORM OF AUTONATION, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is entered into as
of ___________ (the “Date of Grant”), by and between the Company and ___________
(the “Participant”), who accepts the Award of Restricted Stock Units (the
“RSUs”) made hereby, and agrees to be bound by this Agreement.
Recitals
A.    The Company has established the AutoNation, Inc. 2017 Employee Equity and
Incentive Plan (the “Plan”) in order to provide valued employees of the Company
incentives to create and maintain long-term stockholder value; and
B.    The Compensation Committee of the Board of Directors of the Company has
approved the grant to the Participant of RSUs on the terms and conditions set
forth in this Agreement.
Terms of Agreement
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereby agree as follows:
1.    Definitions and Schedules. All capitalized terms used but not defined in
this Agreement shall have the meanings given to them in the Plan. In addition,
terms in respect of this Award that is not addressed in this Agreement shall be
set forth on Schedule 1 attached hereto.
2.    Award of RSUs Pursuant to Plan. Subject to the terms and conditions,
including the restrictions and risk of forfeiture, set forth herein and in the
Plan, the Participant is hereby granted under the Plan, as of the Date of Grant,
an Award of RSUs , the number of which is set forth for the Participant on the
Schedule attached hereto.
3.    Number of Shares. The Company will establish a bookkeeping account to
reflect the number of shares of Stock that are subject to the Participant’s
Award. The Participant shall not be deemed to be the holder of, or to have any
of the rights of a stockholder with respect to, any shares of Stock subject to
the Participant’s Award unless and until the shares have been delivered in
accordance with Section 7 of this Agreement.
4.    Vesting. Except as otherwise provided in Section 5 of this Agreement or in
the Plan, the RSUs shall become vested on the applicable vesting date set forth
on Schedule 1, subject to the Participant’s continued employment with the
Company, its Subsidiaries or its Affiliates, through such vesting date.
5.    Termination of Employment. Except as set forth in this Section 5, upon the
Participant’s termination of employment for any reason, any RSUs that have not
become vested in accordance with Schedule 1, shall be immediately forfeited.
Notwithstanding the foregoing, the following provisions shall apply to the
Award:
(a)
Termination of Employment for Cause. Upon the termination of the Participant’s
employment for Cause by the Company, its Subsidiaries or its Affiliates, this
Agreement shall terminate and all rights of the Participant with respect to all
RSUs that have not been settled shall immediately terminate. The RSUs shall be
forfeited without payment of any consideration, and neither the Participant nor
any of the Participant’s successors, heirs, assigns, or personal representatives
shall thereafter have any further rights or interests in such RSUs.

(b)
Qualifying Termination of Employment.

(i)
Death. Upon the termination of the Participant’s employment with the Company,
its Subsidiaries or its Affiliates thereof on account of death, the Participant
shall immediately vest in full in the RSUs.

(ii)
Disability and Retirement. Upon the termination of the Participant’s employment
with the Company, its Subsidiaries or its Affiliates thereof (i) due to
Disability or (ii) by the Participant due to Retirement, the Participant shall
continue to vest (as if the Participant’s employment had not been terminated) in
the RSUs as set forth on Schedule 1 and the immediately following sentence. The
RSUs shall continue to vest only if the Participant fully complies with any
non-compete, non-disparagement, confidentiality and other restrictive covenants
set forth in any agreement entered into






--------------------------------------------------------------------------------





between the Participant and the Company or its Subsidiaries or its Affiliates
from time to time (including, but not limited to any Restrictive Covenants and
Confidentiality Agreement entered into between the Participant and the Company)
determined, notwithstanding the time periods set forth therein, as if all such
restrictive covenants applied at all times while the Award is outstanding. The
Board shall determine whether the Participant has complied with such restrictive
covenants. Any portion of the RSUs that does not vest in accordance with the
foregoing shall automatically be forfeited.
6.    Dividend Equivalents. On each date on which a dividend is paid with
respect to shares of Stock, dividend equivalents shall be credited hereunder in
respect of the shares subject to the Award. Such dividend equivalents shall be
credited as a number of additional RSUs equal to (i) the aggregate amount or
value of the dividends paid with respect to that number of shares equal to the
number of shares subject to such Award on the record date of such dividend,
divided by (ii) the Fair Market Value per share on the payment date for such
dividend. Such additional RSUs shall be subject to all the terms and conditions
of this Agreement and shall vest at the same time that the related Award vests,
and the shares subject to such additional RSUs shall be distributed only upon
the distribution of the underlying shares with respect to which the dividend
equivalents were granted.
7.    Payment. The Company shall deliver to the Participant either, in its sole
and absolute discretion (a) a number of shares of Stock equal to the number of
vested shares subject to the RSU Award, including dividend equivalents credited
with respect to such shares, or (b) an amount of cash equal to the Fair Market
Value of such shares on the date of the distribution, in either case, on or as
soon as administratively practical following the date of vesting of the
applicable portion of the total RSUs pursuant to the terms hereof (and in all
events within thirty (30) days of the vesting date).
8.    Participant Bound by Terms of Plan. The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms,
conditions and provisions thereof.
9.    Withholding. The Participant must satisfy any tax or other applicable
withholding by having the Company withhold shares of Stock otherwise issuable
hereunder.
10.    Governing Law. This Agreement shall be administered, interpreted and
enforced under the internal laws of the State of Delaware without regard to
conflicts of laws thereof.
11.    Severability. The invalidity or enforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
12.    Notices. All notices, requests, demands, claims and other communications
by the Participant with respect to this Award shall be in writing and shall be
deemed given if delivered by certified or registered mail (first class postage
prepaid), guaranteed overnight delivery or facsimile transmission if such
transmission is confirmed by delivery by certified or registered mail (first
class postage prepaid) or guaranteed overnight delivery, to the following
address (or to such other addresses or telecopy numbers which the Company shall
designate in writing to the Participant from time to time):
AutoNation, Inc.
200 SW 1st Avenue
Fort Lauderdale, Florida 33301
Attention: Human Resources, Suite 1400
Telecopy: (954) 656-xxxx
with a copy to:
AutoNation, Inc.
200 SW 1st Avenue
Fort Lauderdale, Florida 33301
Attention: General Counsel, Suite 1600
Telecopy: (954) 769-xxxx
13.    Binding Effect. This Agreement shall not constitute a binding obligation
of the Company or the Participant unless it is accepted by the Participant by
________. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the Company and to the Participant’s heirs, legatees, distributees
and personal representatives. No handmarked or interlineated modifications shall
constitute a part of this Agreement.





--------------------------------------------------------------------------------





14.    Conflict with Terms of the Plan. This Award is subject to the terms of
the Plan, which provisions are hereby incorporated herein as if fully set forth
herein. In the event that any provision of this Agreement conflicts with any
provision of the Plan and cannot reasonably be interpreted to be a clarification
of such provision of the Plan or an exercise of the authority granted to the
Plan’s administrator pursuant to the Plan, the provision of the Plan shall
govern and be controlling.
15.    409A. This Agreement is intended to be exempt from, or to the extent
subject thereto, comply with, the requirements of Section 409A of the Code, and
shall in all respects be administered and interpreted in accordance with such
intent. Notwithstanding anything to the contrary in this Agreement, to the
extent necessary to avoid the imposition of any individual penalty tax and late
interest charges imposed under Section 409A of the Code, such payment shall
instead be made on the first business day after the date that is six (6) months
following such separation from service (or upon the Participant’s death, if
earlier).
16.    Integration. This Agreement supersedes all prior agreements and
understandings between the Participant and the Company, its Subsidiaries and its
Affiliates relating to the grant of this Award, whether oral or otherwise,
provided however that this Agreement shall not supersede any agreement
(including any employment agreement) with the Company, its Subsidiaries and its
Affiliates or policy of the Company, its Subsidiaries and its Affiliates
relating to confidentiality, no-solicitation, no-hire, non-competition,
non-disparagement or recoupment of compensation, including but not limited to
the Restrictive Covenants and Confidentiality Agreement previously entered into
between the Company and the Participant.
[Signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.


By:    




By:    AUTONATION, INC.






Name:
Title:







--------------------------------------------------------------------------------





Schedule 1






Award:


Vesting:











